           Case 2:20-cv-02231-JAD-NJK Document 12 Filed 08/17/21 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   ANTHONY CANNON,
                                                            Case No.: 2:20-cv-02231-JAD-NJK
 9          Plaintiff,
                                                                          ORDER
10   v.
                                                                      [Docket No. 11]
11   STATE OF NEVADA et al.,
12          Defendants.
13         Pending before the Court is Plaintiff’s motion to extend Plaintiff’s deadline to file proof of
14 service. Docket No. 11. Generally, service must be effectuated within 90 days of filing the
15 complaint. Fed. R. Civ. P. 4(m). If good cause is shown, the Court must extend the time of service
16 for an appropriate period. Id. Plaintiff seeks additional time to effectuate service because of
17 disruption in employment and financial inability to serve process. See Docket No. 11 at 2. Such
18 explanation suffices for an extension. Accordingly, the motion to extend is GRANTED and the
19 deadline to effectuate service is CONTINUED until October 1, 2021.
20         Given the nine-month period since the pending action was filed, NO FURTHER
21 EXTENSIONS WILL BE GRANTED.
22         IT IS SO ORDERED.
23         Dated: August 17, 2021
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27
28

                                                     1
